Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 1 of 18


                    IN THE UNITED STATES DISTRICT COURT FOR THE

                            NORTHERN DISTRICT OF OKLAHOMA



        UNITED STATES OF AMERICA,                   )
                                                    )
                        Plaintiff,                  )
                                                    )
        -vs-                                        ) No. 14-CV-704-GKF-JFJ
                                                    )
        OSAGE WIND, LLC, et al.,                    )
                                                    )
                        Defendant(s).               )




                     TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE

                      BEFORE THE HONORABLE GREGORY K. FRIZZELL

                             UNITED STATES DISTRICT JUDGE

                                      JULY 15, 2020




        REPORTED BY:           BRIAN P. NEIL, RMR-CRR
                               United States Court Reporter
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 2 of 218


   1                             A P P E A R A N C E S

   2

   3             Cathryn D. McClanahan and Nolan Fields, Assistant
        United States Attorneys, 110 West 7th Street, Suite 300,
   4    Tulsa, Oklahoma, 74119, attorneys on behalf of the Plaintiff;

   5             Charles R. Babst, Jr., Attorney, Department of
        Interior, 7906 East 33rd Street, Suite 1000, Tulsa, Oklahoma,
   6    74145, attorney on behalf of the Plaintiff;

   7

   8             Ryan A. Ray, Attorney at Law, Norman, Wohlgemuth,
        Chandler, Jeter, Barnett & Ray, 401 South Boston Avenue, Suite
   9    2900, Tulsa, Oklahoma, 74103, attorney on behalf of the
        Defendants;
  10
                 Lynn H. Slade and Sarah Stevenson, Attorneys at Law,
  11    Modrall, Sperling, Roehl, Harris & Sisk, P.O. Box 2168,
        Albuquerque, New Mexico, 87103, attorneys on behalf of the
  12    Defendants;

  13

  14             Wilson Pipestem, Abi Fain, Mary K. Nagle, Attorneys at
        Law, Pipestem Law, 320 South Boston Avenue, Suite 1705, Tulsa,
  15    Oklahoma, 74103, attorneys on behalf of the Intervenor.

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 3 of 318


   1                             Wednesday, July 15, 2020

   2                                     * * * * *

   3                  DEPUTY COURT CLERK:        This is Case No.

   4    14-CV-704-GKF-JFJ, United States of America v. Osage Wind, et

   5    al.   Counsel, please state your appearances for the record.

   6                  MR. PIPESTEM:    Your Honor, this is Wilson Pipestem

   7    from Pipestem Law on behalf of the Osage Minerals Council, and

   8    with me is Mary Kathryn Nagle, Abi Fain, and Zoe Latham.

   9                  MS. MCCLANAHAN:     United States is represented by

  10    Catherine McClanahan and Nolan Fields with client Charles Babst

  11    also present.

  12                  MR. RAY:    And good morning, Your Honor.        On behalf

  13    of all defendants, Ryan Ray, and I have co-counsel on the line

  14    with me, Lynn Slade and Sarah Stevenson.

  15                  THE COURT:    Good morning, counsel.         This is judge

  16    Frizzell.     Let me start off by saying that the gist of the

  17    July 1st orders was that we are going to try the claims that

  18    are framed by the first amended complaint and to try the

  19    remedies sought by the United States in that first amended

  20    complaint.

  21              In that regard, the United States alleged in the first

  22    amended complaint that defendants knew, or should have known,

  23    that they were required to comply with the express provisions

  24    of 25 CFR 211 or 25 CFR 214.          It was not, and is not, the

  25    court's intent to bar discovery and to bar any dispute with

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 4 of 418


   1    regard to the issue of innocent trespasser versus bad faith

   2    trespasser which, in my view, is an issue of the measure of

   3    damages for trespass; in other words, whether the defendants,

   4    while legally wrongdoers, acted in the honest belief that their

   5    conduct was lawful; or on the other hand, whether the defendant

   6    acted with culpable negligence or a willful disregard of the

   7    rights of others.      We will issue a short order clarifying that

   8    position later today.

   9              It would appear to me that you all have agreed to the

  10    lion's share of what should be pretrial deadlines and let me

  11    just get directly to that.        You all have agreed to an exchange

  12    of preliminary witness and exhibit lists on September 4th of

  13    2020.    You've agreed that the plaintiff's expert witness

  14    reports are due on September 18th of 2020, that the

  15    intervenor's expert reports are due on or before October 2nd of

  16    2020.

  17              With respect to the defendants' reports, I'm going to

  18    set that deadline for October 30th of 2020.                As for discovery

  19    cutoff, it would seem to me that with the real restrictions

  20    that have been imposed by COVID that the discovery cutoff

  21    should be December 18th of 2020, which would logically kick the

  22    date for dispositive motions to January of 2021.               My suggestion

  23    is, because the first of the year is always kind of a difficult

  24    time, we would either set the 15th or the 22nd as a deadline

  25    for dispositive motions.

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 5 of 518


   1              Is there any preference there?              Mr. Ray?

   2                  MR. RAY:   Your Honor, either would be fine.             I think

   3    the court's correct, it would probably make sense to have that

   4    about 30 days after the close of discovery.                  I know that's been

   5    my experience in other cases.          And so we certainly think that

   6    would be appropriate but have no particular preference with

   7    either one.

   8                  THE COURT:    All right.        Well, because we have

   9    Christmas and New Year's -- Mr. Pipestem, any preference there?

  10                  MR. PIPESTEM:    No, Your Honor.             I think we're --

  11    Mary Kathryn, do you have any thought on that?

  12              Your Honor, do you mind if I defer to her?

  13                  THE COURT:    Oh, of course.

  14                  MS. NAGLE:    No.   I think we're fine with that

  15    schedule, Your Honor.

  16                  THE COURT:    All right.        Well, let's just set -- and

  17    any problem with that, Ms. McClanahan.

  18                  MS. MCCLANAHAN:     No, Your Honor.

  19                  THE COURT:    All right.        We will set January 22nd,

  20    which is a Friday, as a deadline for dispositive motions.                 And

  21    my thought is, because this is going to be tried to the court,

  22    we will not set a trial date until we've ruled on dispositive

  23    motions.    The reason for that is non-jury trials are more

  24    easily set; in other words, we can more flexibly set a trial

  25    date for a nonjury trial and I'd like to get these summary

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 6 of 618


   1    judgment motions resolved prior to going into a nonjury trial.

   2              It's also my thought -- although we discussed the issue

   3    that we believe needed to be briefed before trial, it's my

   4    thought -- and I'll ask each of you, beginning with

   5    Ms. McClanahan, for your thoughts here -- but we outlined in

   6    the orders that we believed that briefing would be necessary

   7    with the issues of continuing trespass, ejectment, and res

   8    judicata.     And because you all have agreed essentially to this

   9    schedule leading up to summary judgment motions, it would seem

  10    to us that we just see what issues are raised on summary

  11    judgment, and then to the extent that those issues are not

  12    addressed in the motions for summary judgment, then I would

  13    just direct you to file trial briefs with regard to those

  14    issues.

  15              Any thoughts on that, Ms. McClanahan?

  16                  MS. MCCLANAHAN:     I think that does make sense.        So

  17    instead of having some piecemeal briefing here early, you're

  18    just saying that everything would be included in that January

  19    date?

  20                  THE COURT:    Well, I mean, to the extent -- you all,

  21    frankly, will know the case better than I and so you'll be

  22    informing me of your views as to the facts and the law in those

  23    summary judgment motions.        And then to the extent that any of

  24    those issues have not been wrestled with in the cross-motions

  25    for summary judgment, then I would simply direct you to file

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 7 of 718


   1    trial briefs on the issues that I believe I would need to be

   2    fully educated prior to the nonjury trial.

   3                  MS. MCCLANAHAN:     I think that makes perfect sense.

   4                  THE COURT:    Mr. Slade and Mr. Ray?

   5                  MR. RAY:   Your Honor, Ryan Ray here.           I believe that

   6    makes sense as well.       The one thing I would raise for

   7    discussion or to get the court's view is, the joint status

   8    report, I think, could be read that some, or maybe all of us,

   9    contemplate multiple summary judgment motions.               I'm at least

  10    aware, Your Honor, of the local rule of there only being one,

  11    and so would just respectfully request clarity from the court

  12    as to whether more than one motion for summary judgment is

  13    contemplated by the court's directives in the order.

  14                  THE COURT:    I think we'll cross that bridge when we

  15    get to it.     I think discovery may well clarify facts and issues

  16    for you.    To the extent that you believe at the time, as we run

  17    up on that January date, that more than one motion for summary

  18    judgment needs to be filed by a party, then simply file that

  19    motion seeking to file multiple motions for summary.               It's a

  20    rare occurrence when that happens, but we'll just judge it on

  21    the merits as we approach that January day.                How's that?

  22                  MR. RAY:   Understood, Your Honor.           Makes perfect

  23    sense.    With that clarification, I believe that the manner the

  24    court has outlined proceeding makes perfect sense.

  25                  THE COURT:    Ms. Nagle, Mr. Pipestem?

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 8 of 818


   1                  MR. PIPESTEM:    Your Honor, we have no objection to

   2    that.    That makes sense to us.

   3                  THE COURT:    Let me just ask Mr. Ray, because

   4    defendants had stated that they may wish to submit a motion for

   5    summary judgment regarding equitable defenses, including

   6    laches, that struck me as an interesting proposition.                Because

   7    typically I've always thought that equitable defenses are not

   8    necessarily amenable to summary judgment given that they are a

   9    weighing of equities.       Your thoughts?

  10                  MR. RAY:   And perhaps that may be, Your Honor.               It

  11    depends on how facts develop in discovery.                 I think that's

  12    something that may, as we proceed, be pursued that way.                It may

  13    be pursued, as the court says, by way of trial briefs as they

  14    develop.

  15                  THE COURT:    I don't want to prejudge it, but it

  16    would seem to me that that would make most sense, to address

  17    those equitable issues in a trial brief.

  18              What else ought we address?            Ms. McClanahan?

  19                  MS. MCCLANAHAN:     There are a couple things that come

  20    to mind, Your Honor.       One thing that the parties are kind of at

  21    an impasse about also is the meaning of some language from your

  22    earlier orders, they were minute orders, docket 135 and docket

  23    138.    When you denied the United States' motion to strike Osage

  24    Wind's answer, you added this sentence:                "Issues determined by

  25    the Tenth Circuit are law of the case and affirmative defenses

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 9 of 918


   1    going to those issues shall not be considered on remand."               And

   2    then docket 138, a sentence that reads:                "The remaining issues

   3    in this case involve the relief due to the Osage Mineral

   4    Estate."

   5              So kind of like the good faith/bad faith, this has

   6    given us some heartburn as we try and work our way through

   7    discovery issues.      The defendants have asked for literally tens

   8    of thousands of pages of e-mails and communications about

   9    things like the United States or the Solicitor's Office or the

  10    local installation up in Pawhuska talking to the OMC about

  11    things as far back as 2010 and 2011, I assume, to try to shore

  12    up some kind of an equitable defense.

  13              That has presented an incredible hardship for us so far

  14    as to trying just to get those documents processed, culled out,

  15    and things like that.       We've objected to that discovery based

  16    on the language of docket 135 and to a lesser extent, I guess,

  17    the docket 138 language, understanding that affirmative

  18    defenses are not being -- or are not allowed at this point in

  19    the litigation and that we are moving to the relief due to the

  20    Osage Mineral Estate.

  21                  THE COURT:    Well, frankly, Ms. McClanahan, you're

  22    hitting me cold here and I don't have No. 135 or No. 138 in

  23    front of me.

  24              You know, as I pointed out with regard to the measure

  25    of damages for trespass, this innocent trespasser versus bad

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 10 of
                                                                                1018


    1    faith trespasser issue, sometimes the court will use language

    2    in an order for one purpose without realizing that it may be

    3    read to foreclose legitimate discovery in connection with

    4    another.

    5             So as I sit here right now, I can't advise you with

    6    regard to the meaning of 135 and 138 as it -- as it impacts

    7    discovery.    I apologize but I don't think there's any way I can

    8    do that here just on the fly.

    9                 MS. MCCLANAHAN:     I understand, Your Honor.      And this

  10     may be something that just has to bubble up through Judge Jayne

  11     as a discovery dispute.

  12              The only other issue that I thought might be addressed

  13     today was the statement in the joint status report where the

  14     parties are kind of struggling with how to approach a

  15     settlement.    So my thoughts -- and they were only on the part

  16     of the United States -- was that, you know, it seems

  17     appropriate to appoint a settlement judge at this point.           I

  18     don't know if a formal settlement conference where everyone is

  19     called in is even feasible, but it may not be advisable in this

  20     kind of a case either.

  21              I was thinking, you know, someone like a John Tucker or

  22     somebody like that, who knows complex litigation very well,

  23     could start the ball rolling maybe by talking to sides on the

  24     phone or start looking at the procedural history before we make

  25     a decision about a formal conference.

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 11 of
                                                                                1118


    1                 THE COURT:   All right.         Any objection from anyone if

    2    I just start the ball rolling with regard to that?             I know

    3    there have been some problems with some mediators.             As you

    4    might suspect, we have some individuals in our adjunct

    5    settlement program who are unafraid of sitting down with both

    6    sides; others have said that they will not do so.             I could make

    7    inquiry as to whether or not Mr. Tucker would be interested in

    8    talking to all sides by telephone.

    9             Any objection to that, Mr. Ray?

  10                  MR. RAY:   No, Your Honor.          I think as we put in the

  11     status report, there's not ever been a settlement conference in

  12     this case and we're ready to have one or to engage in any level

  13     of discussions.     I, frankly, participated in a mediation about

  14     a month ago in which every participant was in a different

  15     location and we did it on a remote platform.

  16              So we're flexible, Your Honor, and would like to and

  17     think it is the appropriate time to have a settlement

  18     conference in this case or some kind of discussions.

  19                  THE COURT:   Ms. Nagle, Mr. Pipestem, any thoughts?

  20                  MR. PIPESTEM:    Your Honor, the Osage Minerals

  21     Council would participate in that.            We just worry that

  22     discovery where it is the timing may not be right.             We had this

  23     discussion with counsel -- opposing counsel and we decided we'd

  24     probably get down the line a little bit further before these

  25     discussions could be fruitful but we would not oppose getting

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 12 of
                                                                                1218


    1    the ball rolling.

    2                 THE COURT:   Yeah.      I fully understand that and you

    3    can simply convey that to Mr. Tucker or whoever else is

    4    appointed.

    5             So that's a great idea, Ms. McClanahan.             Anything else,

    6    Ms. McClanahan?

    7                 MS. MCCLANAHAN:     Let me check with Mr. Fields.          I

    8    don't think we have anything else on our punch list for today.

    9    Thank you, Your Honor.

  10                  THE COURT:   All right.         Thank you.    Mr. Ray,

  11     anything else on your punch list?

  12                  MR. RAY:   Your Honor, just very briefly.           I would

  13     just -- if the court is looking into this issue at all that

  14     Ms. McClanahan raised, I would just respectfully invite the

  15     court to footnote 3 in the joint status report.              Our position

  16     is, Your Honor, if the Tenth Circuit determined the question,

  17     then certainly those issues are no longer in the case.                But to

  18     say that there are no defenses of any kind that can be pursued,

  19     especially equitable defenses, we, Your Honor, would just

  20     respectfully submit that that is incorrect.               So I just would

  21     like to add that clarification.

  22              And with that, Your Honor, I don't believe that the

  23     defendants have anything else unless Mr. Slade or Ms. Stevenson

  24     has something to add that I'm not thinking of.

  25                  MR. SLADE:   Your Honor, this is Lynn Slade.             Nothing

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 13 of
                                                                                1318


    1    further from me.

    2                 THE COURT:   Thank you, sir.            Ms. Nagle or

    3    Mr. Pipestem?

    4                 MS. NAGLE:   Hi, this is Ms. Nagle.           I'm not sure --

    5    Wilson, are you going to be sharing anything?

    6                 MR. PIPESTEM:    Well, I know we need to raise the

    7    issue of possibly filing an amended complaint.               Maybe you can

    8    address that.

    9                 MS. NAGLE:   Sure.      So, Your Honor, you know, as you

  10     know, we filed our amended complaint and intervention pursuant

  11     to your July 1st order.      But hearing what you had to say today

  12     during this conference, you know, specifically with regards to

  13     the fact that you did not intend to -- what I'm interpreting as

  14     a statement that you did not intend to preclude plaintiffs from

  15     making allegations or seeking discovery on claims that

  16     defendants' trespass was committed in bad faith or knowingly

  17     and intentionally, and certainly that is a claim that OMC feels

  18     that it has rightfully raised in this action.

  19              I don't know if you've seen but there's sort of still a

  20     little bit of a remnant dispute in the joint status report

  21     between the amended complaint we did end up filing where the

  22     OMC did strike any reference to language such as "bad faith."

  23     We did keep language in the complaint referencing "knowingly

  24     and intentionally" and very much felt that was in line with the

  25     United States' first amended complaint; specifically, paragraph

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 14 of
                                                                                1418


    1    49.

    2             But, you know, I think just hearing what you had to say

    3    today, one concern I have for OMC is, you know, we don't want

    4    to lose our right to allege and seek remedies for a bad faith

    5    trespass.    If we're all under the understanding that that's

    6    very much encompassed and included in the United States' first

    7    amended complaint and that's the operative complaint, then

    8    we're probably fine.      But I'm wondering if the OMC needs to

    9    further amend its complaint to get that language with regards

  10     to the bad faith trespass back in there.                  Because we did take

  11     that out under a misunderstanding that that was what we needed

  12     to do to comply with Your Honor's July 1st order.

  13                  THE COURT:   Well, my view -- this is Judge

  14     Frizzell -- my view is that this issue is part and parcel of a

  15     trespass issue with regard to the mining or recovery of oil and

  16     gas in the state of Oklahoma.

  17              These cases -- I've focused -- or I've read these

  18     Oklahoma Supreme Court cases and they're really fascinating,

  19     Dilworth and Edwards v. Lachman, L-a-c-h-m-a-n, and I think

  20     it's just inherent that the measure of damages for trespass

  21     when a party comes in and takes mineral interests.                 We haven't

  22     even discussed another issue of whether the trespasser

  23     conferred benefits upon the rightful owner of the oil and gas

  24     rights which is another interesting twist.

  25              One of the interesting issues here is whether that rule

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 15 of
                                                                                1518


    1    is really intended to focus on oil and gas production.                Because

    2    in that context, we can all understand how the production of

    3    oil and gas can actually benefit the rightful owner.                But I

    4    think there's probably an issue here as to whether or not the

    5    mining of this limestone actually benefited the rightful owner

    6    of that mineral estate.

    7             But the issue that's really before the court, or will

    8    be before the court, is whether or not the trespasser here is

    9    innocent or is not, or is a bad faith trespasser, and whether

  10     the trespasser is entitled to his mining costs.                I think it's

  11     just part and parcel of a trespass claim in this context.                 So I

  12     don't think it's necessary to amend frankly.

  13              And it's also interesting how the Oklahoma Supreme

  14     Court has said that to deny the trespasser the offset of the

  15     mining cost is equivalent to punitive damages, which is

  16     something that you really don't see in other contexts.

  17              So in short, I don't think you need amend.               I think

  18     it's just all inherent in the issues that have already been

  19     framed in the first amended complaint.

  20                  MS. NAGLE:   Thank you, Your Honor.            That's very

  21     helpful.

  22                  THE COURT:   All right.         Mr. Pipestem, anything else?

  23                  MR. PIPESTEM:    Yes, Your Honor.            There's one other

  24     issue we need to raise.      As you're aware, the -- or I'm sure

  25     you're aware -- the U.S. Supreme Court made a decision in

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 16 of
                                                                                1618


    1    McGirt related to the Muscogee (Creek) Nation reservation --

    2                 THE COURT:   What's that case?               I've never heard of

    3    it.

    4                 MR. PIPESTEM:    Well, you can Google that when it's

    5    all over the place.     So --

    6                 THE COURT:   I'm definitely kidding.

    7                 MR. PIPESTEM:    I know you're kidding.             So the

    8    decision in McGirt, we have not fully analyzed whether that

    9    case would have some direct bearing on this case.

  10                  THE COURT:   Right.

  11                  MR. PIPESTEM:    So we don't have an answer for you on

  12     whether that is definitely an issue that will need to be

  13     raised, but we wanted to just identify it as one for the court

  14     that could be important to this case.              We have not gotten

  15     direction yet from our client because of the newness of the

  16     case.

  17              But to the extent that the rationale of McGirt could

  18     have a direct bearing on the Irby case and the authority of the

  19     Osage Nation to exercise jurisdiction on a business who comes

  20     onto the Osage reservation and enters into what would need to

  21     be a consensual agreement with the Osage Nation through its

  22     Minerals Council, we have not thought through all those

  23     implications but we just wanted to identify it for the court as

  24     an issue that we may want to raise at some point in the case.

  25                  THE COURT:   Well, this is Judge Frizzell.              I

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 17 of
                                                                                1718


    1    anticipated that.     But how do you get around Irby being a final

    2    decision of the Tenth Circuit?          By the way, did you try to

    3    appeal Irby to the Supreme Court?

    4                 MR. PIPESTEM:    Yeah.      Cert was denied in Irby.      I

    5    was not counsel in that case but certainly was involved, you

    6    know, keeping an eye on it as counsel for the Osage Nation on

    7    another case at the same time.          So, again, we have not thought

    8    through exactly the implications on the Osage Nation.

    9             Certainly we've looked at the case and what the Tenth

  10     Circuit said and analyzed in Solem v. Bartlett and some of the

  11     other cases.    And so, again, we don't have an answer to that at

  12     this point.    But rather than raise it at a later point when the

  13     court was -- where we hadn't said anything about it to the

  14     other parties, we thought we would just identify it as an issue

  15     today.

  16                  THE COURT:   Thank you very much.            Is there anything

  17     else that anyone would like to raise at this point?               All right.

  18     Being none, thank you all very much and we are adjourned.

  19     Thank you.

  20                      (The proceedings were concluded)

  21

  22

  23

  24

  25

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
Case 4:14-cv-00704-GKF-JFJ Document 173 Filed in USDC ND/OK on 07/20/20 Page 18 of
                                                                                1818


    1                            C E R T I F I C A T E

    2

    3

    4              I, Brian P. Neil, a Certified Court Reporter for the

    5    Northern District of Oklahoma, do hereby certify that the

    6    foregoing is a true and accurate transcription of my

    7    stenographic notes and is a true record of the proceedings held

    8    in above-captioned case.

    9

  10               I further certify that I am not employed by or related

  11     to any party to this action by blood or marriage and that I am

  12     in no way interested in the outcome of this matter.

  13

  14               In witness whereof, I have hereunto set my hand this

  15     20th day of July 2020.

  16

  17
                                             s/ Brian P. Neil
  18                                _________________________________
                                              Brian P. Neil, RMR-CRR
  19                                          United States Court Reporter

  20

  21

  22

  23

  24

  25

                                       Brian P. Neil, RMR-CRR
                                      U.S. District Court - NDOK
